Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 02/09/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Amendment to claims of 02/25/2022 is acknowledged.
Drawing objections in the Office action of 11/29/2021 are withdrawn.
Specification objections in the Office action of 11/29/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 11/29/2021 are withdrawn.
  The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,125,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Rotational equipment seal element with internal fluid passage as claimed in independent claims 1, 10, and 20 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2016-0032840 (James) discloses an assembly (54, 56) for rotational equipment (Figures 1-7), as claimed with a seal land (64) extending circumferentially around and rotatable about an axial centerline (22), the seal land (64) comprising a seal land surface (118); a seal element (62) extending circumferentially around the axial centerline, the seal element comprising a seal element surface (surface of 62 that contacts 118 defines the seal element surface) and a seal element passage (124), the seal element surface abutted against and sealingly engaged with the seal land surface (Figures 2-3, and 7), and the seal element passage (124) extending through the seal element to an interface between the seal element surface and the seal land surface; a guide rail (Figure 3); a seal carrier (Figures 2-3, and 7); a seal support structure mated with and translatable along guide rail, and the seal element mounted to the seal support (Figures 2-3, and 7).  
	James is silent about (a) the seal land comprising a groove and an aperture, the groove arranged in the seal land surface radially displaced from the outlet, and the aperture fluidly coupled with the groove and extending through the seal land (Claim 1), and (b) the guide rail configured with a guide rail passage, and seal element passage fluidly coupled with the guide rail passage through the seal support structure (Claims 10 and 20).      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 8,845,282 (LaPierre et al.) discloses a seal assembly, in Figures 1-3, comprising a seal land (52A) extending circumferentially around and rotatable about an axial centerline (A), the seal land has grooves and apertures (77A and its outlets); a seal element (50A) extending circumferentially around the axial centerline; the seal element surface abutted against and sealingly engaged with the seal land surface (Figures 1-3); a guide rail (48A); a seal carrier (46A); a seal support structure mated with and translatable along guide rail, and the seal element mounted to the seal support (Figures 1-3).  
LaPierre is silent about (a) seal element passage extends axially within the seal element to an interface between the seal element and the seal land, the seal land groove arranged in the seal land surface (Claim 1), and (b) a seal element passage, the guide rail configured with a guide rail passage, and seal element passage fluidly coupled with the guide rail passage through the seal support structure (Claims 10 and 20).      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675